DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson (US3192423) in view of Allen, et al. (US4670971), cited on applicant’s IDS.
Pearson disclosed an electric machine, comprising a rotor 1 and the stator (col. 1, lines 66-68), comprising a stator core and a stator winding formed by a multiplicity of bent conductor segments, comprising a bent conductor segment 5 for a stator winding of a stator of an electric machine, the bent conductor segment being formed from a bent metal wire and has at least one first straight section with a first free end 6 and a second free end 7, (claim 2) wherein the bent conductor segment has a second straight section, at which the second free end is formed; (claim 5) wherein the metal wire is a copper wire (col. 3, line 12).  
Pearson failed whereas Allen disclosed wherein one (col. 4, lines 11-14) or each (col. 4, lines 2-3) of the free ends of the conductor segment comprises a hard solder 15b cohesively connected to the free end (col. 4, line 2); (claim 4) wherein the hard solder is shaped in laminar fashion (thin layer).  Since Pearson and Allen are both from the same field of endeavor, the purpose disclosed by Allen would have been recognized in the pertinent art of Pearson.  It would have been obvious at the time the invention was made to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON M BARRERA whose telephone number is (571)272-1987. The examiner can normally be reached Monday-Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAMON M. BARRERA
Primary Examiner
Art Unit 2837



/RAMON M BARRERA/Primary Examiner, Art Unit 2837